Filed 10/2/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 183







In the Matter of the Application for Transfer to Incapacitated Status 

of Ralph F. Carter, a Member of the Bar of the State of North Dakota







No. 20140335







TRANSFER TO INCAPACITY TO PRACTICE LAW STATUS.

Per Curiam.

[¶1]	On September 25, 2014, attorney Ralph F. Carter, through counsel Ronald H. McLean and Ian R. McLean, filed an Application for Transfer to Incapacitated Status under N.D.R. Lawyer Discipl. 5.1(C).  Carter asserted that due to alcoholism, anxiety, and depression, his ability to practice law is adversely affected.  He asserted the following facts.  He has sought treatment for alcoholism, including inpatient treatment, and has been involved with the Lawyer Assistance Program.  He has been hospitalized as a result of his anxiety and depression.  His alcoholism, anxiety, and depression render him unable to go to his law office; draft appropriate documents; or communicate with clients, opposing counsel or the courts.  Carter requested a trustee be appointed under N.D.R. Lawyer Discipl. 6.4.

[¶2]	On September 30, 2014, Disciplinary Counsel filed a response joining Carter’s Application, and requesting a trustee be appointed under N.D.R. Lawyer Discipl. 6.4.  The Court considered the matter, and 

[¶3]	
ORDERED
, that Ralph F. Carter is placed on incapacity to practice law status under N.D.R. Lawyer Discipl. 5.1(C) until further order of the Court.

[¶4]	
IT IS FURTHER ORDERED
, that Disciplinary Counsel promptly apply to the district court for a professional trustee as provided in N.D.R. Lawyer Discipl. 6.4.

[¶5]	
IT IS FURTHER ORDERED
, that notice must be given of the Court’s action to Carter’s clients under N.D.R. Lawyer Discipl. 6.3.

[¶6]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Carol Ronning Kapsner



[¶7]	The Honorable Dale V. Sandstrom, being unavoidably absent, did not participate in this decision.